DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations, including those in claims 7 and 9, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20150072323 (“Postlethwaite”).
Concerning claim 1, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a chassis having a predefined form factor (Fig. 2, (combined simulated welding console 135)), the chassis being operable to interface with a plurality of external components including at least one mock welding tool (Fig. 2, (mock welding tool 160)) and a helmet-mounted display (Fig. 1, (Face-Mounted Display Device (FMDD) 140), Figs. 9A-9C, ¶ [0033]); 
wherein the welding simulator is configured into one of a first configuration, a second configuration, and a third configuration prior to use (Figs. 1, 2, ¶ [0040-0041] ; 
wherein the first configuration corresponds to the chassis including a first component, a second component, and a third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and a third welding component could be a mock welding tool, such as a stick welding tool (¶ [0040]); 
wherein the second configuration corresponds to the chassis including the first component, the second component, and not the third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and excluding the third welding component could mean using an alternative mock welding tool (¶ [0041], and not a stick welding tool (¶ [0040]); and 
wherein the third configuration corresponds to the chassis including the first component, and not the second or third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second excluded component could be a pipe welding coupon 175 replaced bit a flat plate coupon (¶ [0067]) and not, and a third excluded welding component could be a mock welding tool, such as a stick welding tool (¶ [0040]) replaced by an alternative mock welding tool (¶ [0041])); and 
wherein the chassis of the first configuration, the chassis of the second configuration and the chassis of the third configuration have the same form factor (Fig. 2, (combined simulated welding console 135), ¶ [0034] all configurations use the same welding console).  
Concerning claim 2, Postlethwaite discloses The welding simulator of claim 1  (see claim 2), wherein first configuration is a multi-user configuration (¶ [0007], ¶ [0058], ¶ [0074, ¶ [0076], ¶ [0037] the Postlethwaite system with the LMS is designed for use by multiple students), the second configuration is a single user configuration (¶ [0034] (“The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions.”), ¶ [0032] (“The system is further capable of saving data associated with a simulated virtual reality welding session for a student welder.”) The Postlethwaite system may also be configured and save data for a specific single user.), and the third configuration is a mobile configuration (Fig. 6 shows a configuration for a stand 170 in a mobile configuration, which may be used with console 135 shown with wheels in figure 2 (¶ [0062]); ¶ [0065] Alternatively, the console may be configured to be mobile by including a modem or other device for sending welding information over the internet; ¶ [0076] Finally, the FMDD 140 may be configured to connect wirelessly for the mobile configuration.).
Concerning claim 3, Postlethwaite discloses The welding simulator of claim 2 (see claim 2) wherein the multi-user configuration supports two users simultaneously performing welding training in separate simulated environments (The second configuration may include both “the face-mounted display device (FMDD)” (Figs. 9A-9C) and an observer display device (ODD) 150 (Figs. 1-2), ¶ [0077] (“the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed two users simultaneously performing welding training in separate simulated environments by allowing a first user to practice welding wearing the FMDD 140, while a second user views simulated welding discontinuity states of a side-by-side welding session on the ODD 150.)  
Concerning claim 4, Postlethwaite discloses The welding simulator of claim 2 (see claim 2), wherein the single user configuration is limited to one user at a time in a simulated environment (Figs. 1-2, ¶ [0061-0062] a configuration without the ODD 150 would only have one interface to connect a single user to a simulated environment).  
Concerning claim 5, Postlethwaite discloses The welding simulator of claim 1 (see claim 1), wherein the first component is an interface to a mock welding tool (Fig. 2, ¶ [0061-0062] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”)).  
Concerning claim 6, Postlethwaite discloses The welding simulator of claim 1 (see claim 1), wherein the first configuration includes a first functionality not available in the second configuration ((Figs. 1-2, A variety of changes could be made to a third component so that the first configuration includes functionality not available in the second configuration. ¶ [0033-0034], For example, a third welding component of the first configuration could be a stick .  
Concerning claim 7, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a chassis having a predefined form factor (Fig. 2, (combined simulated welding console 135)), chassis being operable to interface with a plurality of external components including at least one mock welding tool (Fig. 2, (mock welding tool 160)) and a helmet-mounted display (Fig. 1, (Face-Mounted Display Device (FMDD) 140), Figs. 9A-9C, ¶ [0033]); 
the chassis further comprising a means for processing machine readable instructions (Fig. 1 (PPS 110), ¶ [0040], ¶ [0058]) to perform certain functions; 
wherein the welding simulator is configured into one of a first configuration, a second configuration, and a third configuration prior to use (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are possible using alternative mock welding tools, such as “the stick welding tool,” “a hand-held semi-automatic welding gun,” or “a real welding tool.” Additional configurations are also possible by using alternative workpieces or coupons, or by including or excluding components depicted in figures 1 and 2.); 
wherein the first configuration corresponds to the chassis including a first component, a second component, and a third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and a third welding component could be a mock welding tool, such as a stick welding tool (¶ [0040]); 
wherein the second configuration corresponds to the chassis including the first component, the second component, a fourth component, and not the third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and excluding the third welding component could mean using an alternative mock welding tool (¶ [0041]), and not a stick welding tool (¶ [0040]));224816-9998-9898, v.1Attorney Docket No. 22976/04223(2017-033-US-NP[7]) and 
wherein the third configuration corresponds to the chassis including the first component, a fourth component, a fifth component, and not the second or third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component excluded component could be a pipe welding coupon 175, and a third welding component excluded could be a mock welding tool, such as a stick welding tool (¶ [0040]). The fourth welding component could be an alternative mock welding tool (¶ [0041]) and the fifth welding component could be a flat plate or other welding coupon (¶ [0067]); and 
wherein the chassis of the first configuration, the chassis of the second configuration and the chassis of the third configuration have the same form factor (Fig. 2, (combined simulated welding console 135), ¶ [0034] all configurations use the same welding console).  
Concerning claim 8, Postlethwaite discloses The welding simulator of claim 7 (see claim 7), wherein at least one of the components is an interface to an external mock welding tool (Fig. 2, ¶ [0061-0062] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”)).  
Concerning claim 9, Postlethwaite discloses The welding simulator of claim 8 (see claim 8), wherein the interface is adapted to receive an electronic signal from the mock welding tool wherein the welding simulator further comprises a means for processing the electronic signal and generating a graphic representation of welding tool corresponding to the mock welding tool (¶ [0062] (“if the user slides the tip of a MWT 160 around the corner of a actual WC 180, the user will see the tip sliding around the corner of the virtual WC on the FMDD 140 as the user feels the tip sliding around the actual corner.”), ¶ [0032], ¶ [0037] (“the ODD 150 may display a view seen by a welder wearing the FMDD 140 at the same angular view of the welder or at various different angles”), ¶ [0039], ¶ [0044] (“Then, in the field, as long as the system 100 is told the position of the arm 173, the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”)).  
Concerning claim 10, Postlethwaite discloses The welding simulator of claim 7 (see claim 7), wherein the first configuration includes a first functionality not available in the second configuration ((Figs. 1-2, A variety of changes could be made to a third component so that the first configuration includes functionality not available in the second configuration. ¶ [0033-0034], For example, a third welding component of the first configuration could be a stick welding tool (¶ [0040]) and a different welding tool (¶ [0041]) in the second configuration. Therefore the functionality of the stick welding tool will not be available in the second configuration.).  
Concerning claim 11, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a chassis operable to interface with a plurality of external components (Figs. 1-2, (combined simulated welding console 135)) include at least one mock welding tool (Fig. 2, (mock welding tool 160)) and a helmet-mounted display (Fig. 1, (Face-Mounted Display Device (FMDD) 140), Figs. 9A-9C, ¶ [0033]); 
wherein the welding simulator is configured into one of a first configuration, a second configuration, and a third configuration prior to use (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are possible using alternative mock welding tools, such as “the stick welding tool,” “a hand-held semi-automatic welding gun,” or “a real welding tool.” Additional configurations are also possible by using alternative workpieces or coupons, or by including or excluding components depicted in figures 1 and 2.); 
wherein the first configuration corresponds to the chassis including a first component, a second component, and a third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be a table/stand (T/S) 170 as described in ¶ [0042] and depicted in Fig. 6 with manual adjustment and tracking or a spatial tracking system as described in Fig. and ¶ [0045], a second component could be a pipe welding coupon 175 (¶ [0044]), and a third welding component could be a mock welding tool, such as a stick welding tool (¶ [0040]);  23 4816-9998-9898, v.1Attorney Docket No. 22976/04223 (2017-033-US-NP[7]) 
wherein the second configuration corresponds to the chassis including a forth component, a fifth component, a sixth component and not the first, second, or third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a fourth component could be a table/stand (T/S) 170 as described in ¶ [0043]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110” or a be “an optical tracker (active or passive)” for spatial tracking as described in ¶ [0047],   a fifth component could be a flat plate coupon (¶ [0067]), and a sixth welding component could ; and 
wherein the third configuration corresponds to the chassis including the seventh component, an eighth component, a ninth component, and not the first, second, third, fourth, fifth or sixth components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a seventh component could be “an accelerometer/gyroscope-based tracker” for spatial tracking as described in ¶ [0047]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110,” an eighth component could be a T-joint coupon (¶ [0067]), and a ninth welding component could be “a real welding tool … used as the MWT 160” (¶ [0041]); and 
wherein the chassis of the first configuration, the chassis of the second configuration, and the chassis of the third configuration have the same form factor (Fig. 2, (combined simulated welding console 135), ¶ [0034] all configurations use the same welding console).  
Concerning claim 12, Postlethwaite discloses The welding simulator of claim 11 (see claim11), wherein at least one of the components is an interface to an external mock welding tool (Fig. 2, ¶ [0061-0062] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”)).  
Concerning claim 13, Postlethwaite discloses The welding simulator of claim 11 (see claim 11), wherein the first configuration includes a first functionality not available in the second configuration ((Figs. 1-2, A variety of changes could be made to the three components so that the first configuration includes functionality not available in the second configuration. ¶ [0033-0034], For example, a third welding component of the first configuration could be a stick .  
Concerning claim 14, Postlethwaite discloses A method of producing a welding simulator (¶ [0005]), the method comprising: 
providing a chassis having a predefined form factor (Figs. 1-2, (combined simulated welding console 135)), wherein the chassis has an interior cavity for housing a plurality of components and logic for executing machine readable instructions  (Fig. 1 (PPS 110), Fig. 2, ¶ [0040], ¶ [0058]), wherein: 
in a first configuration of the chassis, the chassis houses a plurality of first components (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are possible using alternative mock welding tools, such as “the stick welding tool,” “a hand-held semi-automatic welding gun,” or “a real welding tool.” Additional configurations are also possible by using alternative workpieces or coupons, or by including or excluding components depicted in figures 1 and 2.) and the logic executes first machine readable instructions to provide a first functionality (Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”); 
in a second configuration of the chassis, the chassis houses a plurality of second components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a components could be a table/stand (T/S) 170 as described in ¶ [0043]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110” or a be “an optical tracker (active or passive)” for spatial tracking as described in ¶ [0047],  a flat plate coupon (¶ [0067]), and/or “a MWD that simulates a hand-held semi-automatic welding gun having a wire electrode fed through the gun” (¶ [0041]) and the logic executes second machine readable instructions to provide a second functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different instructions and logic would be required for different mock welding tools, coupons, stands, displays, etc.);  24 4816-9998-9898, v.1Attorney Docket No. 22976/04223 (2017-033-US-NP[7]) 
in a third configuration of the chassis, the chassis houses a plurality of third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a seventh component could be “an accelerometer/gyroscope-based tracker” for spatial tracking as described in ¶ [0047]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110,” an eighth component could be a T-joint coupon (¶ [0067]), and a ninth welding component could be “a real welding tool … used as the MWT 160” (¶ [0041]) and the logic executes third machine readable instructions to provide a third functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates ; 
selecting a chassis configuration from the first configuration, the second configuration, or the third configuration (¶ [0034] (“The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions.”), ¶ [0040], ¶ [0058]); 
installing in the chassis, one tool connection if the first configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); installing in the chassis, one tool connection if the second configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); and installing in the chassis, two tool connections if the third configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes … a face-mounted display device (FMDD) 140 operatively connected to the PPS 110 and the ST 120. … The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”), ).  
Concerning claim 15, Postlethwaite discloses The method of claim 14 (see claim 14), further comprising: 
installing one digital input/output motor module (¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110”), ¶ [0043] (“In accordance with an alternative embodiment of the present invention, the positions of the table 171 and the arm 173 may be automatically set by the PSS 110 … via the WUI 130 … as commanded by a user. In such an alternative embodiment, the T/S 170 includes, for example, motors and/or servo-mechanisms, and signal commands from the PPS 110 activate the motors and/or servo-mechanisms.”)), one AC input module, and one DC power module if the first configuration is selected (¶ [0045] (“The ST 120 includes a magnetic source 121 and source cable, at least one sensor 122 and associated cable, host software on disk 123, a power source 124 and associated cable, USB and RS-232 cables 125, and a processor tracking unit 126.”); 
installing one digital input/output motor module (¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110”), ¶ [0043] (“In accordance with an alternative embodiment of the present invention, the positions of the table 171 and the arm 173 may be automatically set by the PSS 110 … via the WUI 130 … as commanded by a user. In such an alternative embodiment, the T/S 170 includes, for example, motors and/or servo-mechanisms, and signal commands from the PPS 110 activate the motors and/or servo-mechanisms.”)), one AC input module, and one DC power module if the second configuration is selected (¶ [0045] (“The ST 120 includes a magnetic source 121 and source cable, at least one sensor 122 and associated cable, host software on disk 123, a power source 124 and associated cable, USB and RS-232 cables 125, and a processor tracking unit 126.”); and 
installing a two digital input/output motor modules (¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110”), ¶ [0043] (“In accordance with an alternative embodiment of the present invention, the positions of the table 171 and the arm 173 may be automatically set by the PSS 110 … via the WUI 130 … as commanded by a user. In such an alternative embodiment, the T/S 170 includes, for example, motors and/or servo-mechanisms, and signal commands from the PPS 110 activate the motors and/or servo-mechanisms.”), (¶ [0040] “the stick welding tool may incorporate an actuator, not shown, that withdraws the simulated stick electrode 162 during the virtual welding process … as a user engages in virtual welding activity, the distance between holder 161 and the tip of the simulated stick electrode 162 is reduced to simulate consumption of the electrode.”) Selection of a configuration using an actuator in the MWT would require an additional power source)), two AC input modules, and two DC power modules if the third configuration is selected (¶ [0045] (“The ST 120 includes a magnetic source 121 and source cable, at least one sensor 122 and associated cable, host software on disk 123, a power source 124 and associated cable, USB and RS-232 cables 125, and a processor tracking unit 126.”), ) (¶ [0040] “the stick welding tool may incorporate an actuator, not shown, that withdraws the simulated stick electrode 162 during the virtual welding process … as a user engages in virtual welding activity, the distance between holder 161 and the tip of the simulated stick electrode 162 is reduced to simulate consumption of the electrode.”) Selection of a configuration using an actuator in the MWT would require an additional power source and an additional motor or actuator to move the electrode).  
The method of claim 14 (see claim 14), wherein the tool connection is adapted to receive an electronic signal from a mock welding tool connected to the tool connector and wherein the logic processes254816-9998-9898, v.1Attorney Docket No. 22976/04223 (2017-033-US-NP[7])the electronic signal and generates a graphic representation of a welding tool corresponding to the mock welding tool (¶ [0062] (“if the user slides the tip of a MWT 160 around the corner of a actual WC 180, the user will see the tip sliding around the corner of the virtual WC on the FMDD 140 as the user feels the tip sliding around the actual corner.”), ¶ [0032], ¶ [0037] (“the ODD 150 may display a view seen by a welder wearing the FMDD 140 at the same angular view of the welder or at various different angles”), ¶ [0039], ¶ [0044] (“Then, in the field, as long as the system 100 is told the position of the arm 173, the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”)).  
Concerning claim 19, Postlethwaite discloses The method of claim 14 (see claim 14), further comprising the steps of: 
installing a first set of machine-readable instructions in the chassis that present a single user interface when executed by the logic if the first configuration is selected (Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”); 
installing a second set of machine-readable instructions in the chassis that present a single user interface when executed by the logic if the second configuration is selected ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding ; and 
installing a third set of machine-readable instructions in the chassis that present a dual user interface when executed by the logic if the third configuration is selected ((Fig. 1 (PPS 110) ¶ [0033], “the face-mounted display device (FMDD)” (Figs. 9A-9C) and an observer display device (ODD) 150 (Figs. 1-2), ¶ [0077] (“the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed on the FMDD 140.”), ¶ [0064] (“as shown in FIG. 3, the ODD 150 is capable of displaying simulated welding discontinuity states 152 including, for example, improper weld size, poor bead placement, concave bead, excessive convexity, undercut, porosity, incomplete fusion, slag inclusion, excess spatter, overfill, and burnthrough (melt through).”) ¶ [0124] (“a split-screen playback may be provided, allowing two welding sessions to be viewed side-by-side, for example, on the ODD 150. For example, a ‘good’ welding session may be viewed next to a ‘poor’ welding session for comparison purposes.”) Including the FMDD 140 and ODD 150 presents a dual user interface allowing a first user to practice welding wearing the FMDD 140, while a second user views simulated welding discontinuity states of a side-by-side welding session on the ODD 150.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Publication No. 20170200384 (“Albrecht”). 
Concerning claim 14, Postlethwaite discloses A method of producing a welding simulator (¶ [0005]), the method comprising: 
providing a chassis having a predefined form factor (Figs. 1-2, (combined simulated welding console 135)), wherein the chassis has an interior cavity for housing a plurality of components and logic for executing machine readable instructions  (Fig. 1 (PPS 110), Fig. 2, ¶ [0040], ¶ [0058]), wherein: 
in a first configuration of the chassis, the chassis houses a plurality of first components (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are possible using alternative mock welding tools, such as “the stick welding tool,” “a hand-held semi-automatic welding gun,” or “a real welding tool.” Additional configurations are also possible by using alternative workpieces or coupons, or by including or excluding components depicted in figures 1 and 2.) and the logic executes first machine readable instructions to provide a first functionality (Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”); 
in a second configuration of the chassis, the chassis houses a plurality of second components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a components could be a table/stand (T/S) 170 as described in ¶ [0043]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110” or a be “an optical tracker (active or passive)” for spatial tracking as described in ¶ [0047],  a flat plate coupon (¶ [0067]), and/or “a MWD that simulates a hand-held semi-automatic welding gun having a wire electrode fed through the gun” (¶ [0041]) and the logic executes second machine readable instructions to provide a second functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different instructions and logic would be required for different mock welding tools, coupons, stands, displays, etc.);  24 4816-9998-9898, v.1Attorney Docket No. 22976/04223 (2017-033-US-NP[7]) 
in a third configuration of the chassis, the chassis houses a plurality of third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a seventh component could be “an accelerometer/gyroscope-based tracker” for spatial tracking as described in ¶ [0047]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110,” an eighth component could be a T-joint coupon (¶ [0067]), and a ninth welding component could be “a real welding tool … used as the MWT 160” (¶ [0041]) and the logic executes third machine readable instructions to provide a third functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different instructions and logic would be required for different mock welding tools, coupons, stands, displays, etc.); 
selecting a chassis configuration from the first configuration, the second configuration, or the third configuration (¶ [0034] (“The physical WUI 130 resides on a front ; 
installing in the chassis, one tool connection if the first configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); installing in the chassis, one tool connection if the second configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); and installing in the chassis, two tool connections if the third configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes … a face-mounted display device (FMDD) 140 operatively connected to the PPS 110 and the ST 120. … The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”), ).  
To the extent Postlethwaite does not disclose “two tool connections,” Albrecht teaches this limitation (“FIG. 3C illustrates a view 336 displayed by the example weld training system 100 of FIG. 1 to enable a user to simulate making electrical connections between one or more welding torches/clamps 338, 340, 342 and welding equipment (e.g., the welding power supply 310 a) using the input device(s) 126 of the weld training system 100.”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite for addition of connections for two mock welding tools taught in Albrecht. Since both references teach methods and systems for welding simulation the references are from the same field of endeavor and are analogous art. A POSITA would have been motivated to combine Postlethwaite and Albrecht because the hardware and software already in Postlethwaite could 
Concerning claims 15, 17 and 19, Postlethwaite discloses these additional limitations for the same reasons set forth above regarding 35 U.S.C. 102.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Albrecht and further in view of U.S. Patent Publication No. 20050103768 (“Ward”) or Postlethwaite in view of Ward.
Concerning claim 16, Postlethwaite discloses The method of claim 14 (see claim 14), wherein the tool connection comprises a helmet display connection and a … switch connection (¶ [0050] (“In accordance with an alternate embodiment of the present invention, a user is able to use a control on the MWT 160 (e.g., a button or switch) to call up and select menus and display options on the FMDD 140.”), ¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110 and a face-mounted display device (FMDD) 140 operatively connected to the PPS 110 and the ST 120.”)).  Postlethwaite does not expressly disclose a foot switch but Ward teaches that a foot switch may be substituted for a switch on a torch in a welding device (¶ [0047] (“that trigger 42, while most convenient when located on torch 40, can be remotely located by a foot pedal or other external switch such as that suggested in FIG. 2 in controlling the motor. By adopting such mechanisms and means to replace the trigger control 42, the torch operator can manipulate selector switch 44 as he controls the desired parameter through a foot switch or other mechanism which allows continuous variable control of the selected parameter without the use of a trigger attached to torch 40.”)).It would have been prima facie obvious to one of ordinary skill in the art .	
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Albrecht and further in view of U.S. Patent Publication No. US20080037218A1 (“Sharma”) or Postlethwaite in view of Sharma.
Concerning claim 18, Postlethwaite discloses The method of claim 14 (see claim 14), further comprising: Postlethwaite does not explicitly disclose a second chassis that stacks with a first chassis. Sharma teaches 
when the second configuration is selected, installing a support having a predefined form factor and wherein the second chassis comprises a second interior cavity and is adapted to attach to a bottom surface of the first chassis (Figs. 14, 24, ¶ [0067-0068] (“Referring now to FIGS. 14 thru 18, FIG. 14 depicts an exploded view of a stacked configuration comprising a first unit chassis 700 and a second unit chassis 710 each of height 1 U stacked vertically to obtain a composite unit of height 2U illustrated in FIG. 24.”)); and 
when the third configuration is selected, installing a support having a predefined form factor and wherein the support comprises a second interior cavity and is adapted to attach to a bottom surface of the first chassis (Figs. 14, 24, ¶ [0067-0068] (“Referring now to FIGS. 14 thru 18, FIG. 14 depicts an exploded view of a stacked configuration comprising a first unit chassis 700 and a second unit chassis 710 each of height 1 U stacked vertically to obtain a composite unit of height 2U illustrated in FIG. 24.”)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite for addition of additional configurable housing units as in Sharma to contain components of the welding simulator. Since both references teach methods and systems for packaging electronics and both solve the problem of efficiently storing electronic components they are analogous art. A POSITA would have been motivated to combine Postlethwaite and Sharma because the adding a second welding chassis storing components for a second user could have been predictably added to the system of Postlethwaite, which already contemplates using welding simulators for many students (¶ [0006-0007]). Further, the type of modular stacking disclosed in Sharma provides cost-effective packaging (¶ [0028])).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication No. 20030074177 (“Bowen”) teaches a system for creating a configurable simulator with attachments for a variety of external hardware. US Patent Publication 20160049085 (“Beeson”) teaches a mobile welding training system with a portable enclosure for containing a variety of components for the welding training system. 20160203735 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 24, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715